UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 10, 2012 Littelfuse, Inc. (Exact Name Of Registrant As Specified In Charter) Delaware 0-20388 36-3795742 (State of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) O’Hare Plaza 8755West Higgins Road, Suite 500 Chicago, Illinois 60631 (Address of principal executive offices, including zip code) (773)628-1000 (Registrant’s telephone number, including area code) Not applicable (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01 Regulation FD Disclosure On December 10, 2012, Littelfuse, Inc. (the “Company”) will give a presentation to investors and analysts of the Company.Attached hereto as Exhibit 99.1 and made part of this report is a copy of the power point presentationto be givenby the Company. Pursuant to General Instruction B.2. to Form 8-K, the information set forth in this Item 7.01 and Exhibit 99.1 shall not be deemed “filed” for purposes of Section 18 of the Exchange Act or otherwise subject to the liabilities of that section, or incorporated by reference in any filing under the Securities Act or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. (d)Exhibit Exhibit No. Description Company Investor Presentation SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LITTELFUSE, INC. (Registrant) Dated: December 10, 2012 By: /s/Philip G. Franklin Philip G. Franklin Vice President, Operations Support, Chief Financial Officer and Treasurer Exhibit Index Exhibit No. Description Company Investor Presentation
